VAN ORSDEL, Associate Justice.
This is an information similar to the one in District of Columbia v. Nash et al. (No. 4533) 57 App. D. C. —, 20 F.(2d) 285, this day decided, excepting that the building in this instance is located on an alley “which does not run straight to and open on two streets bordering the square.” In other words, it is situated on a crooked alley, containing all the dimensions and conditions as to water, sewer, and light, specified in the former case.
For the reasons stated in the opinion in the Nash Case, the judgment is affirmed.